         Case 7:20-cv-01787-PMH Document 28 Filed 02/09/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARRELL GUNN,

                                  Plaintiff,
                                                                   20-CV-1787 (PMH)
                      -against-
                                                                ORDER OF SERVICE
 SERGEANT “BILL”, et al.,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this action pro

se and in forma pauperis (“IFP”). On February 5, 2021, the Court received a letter motion from

the New York State Attorney General’s Office seeking an extension of time to respond to

Plaintiff’s amended complaint. (Doc. 27). The letter stated that (1) Defendants Lindemann, Finn,

Malark, Mazzella, Roser, and Soltice were served with a summons and complaint in the wrong

case; (2) based on conversations with the New York State Department of Corrections and

Community Supervision (“DOCCS”), the Attorney General’s Office does not believe that

Defendants Collins and Esposito have been served; and (3) DOCCS is unable to identify

Defendant Esposito based on the information provided in the amended complaint.

                                           DISCUSSION

A.     Service on Defendants Lindemann, Finn, Malark, Mazzella, Roser, and Soltice.

       Because it appears that these Defendants were served with a summons and complaint for

a different case, the Court directs that they be re-served with the correct summons and the

amended complaint. Plaintiff has been granted permission to proceed IFP, and thus he is entitled

to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d.

119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue
          Case 7:20-cv-01787-PMH Document 28 Filed 02/09/21 Page 2 of 5




and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of

the Federal Rules of Civil Procedure generally requires that the summons and complaint be

served within 90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not

have served the summonses and amended complaint until the Court reviewed the amended

complaint and ordered that summonses be issued. The Court therefore extends the time to serve

until 90 days after the date the summonses are issued. If the amended complaint is not served

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Lindemann, Finn, Malark, Mazzella,

Roser, and Soltice through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Defendants’ request for an extension of time

        The Court grants Defendants’ motion for an extension of time to respond to the amended

complaint. (ECF No. 27.) Defendants Pietre, Lyons, Lindemann, Finn, Malark, Mazzella, Roser,

                                                   2
         Case 7:20-cv-01787-PMH Document 28 Filed 02/09/21 Page 3 of 5




and Soltice shall respond to the amended complaint within thirty days of the date that

Lindemann, Finn, Malark, Mazzella, Roser, and Soltice are served with the amended complaint.

C.     Defendants Collins and Esposito

       The Attorney General’s Office states that it has not received requests for representation

from Defendants Collins or Esposito, and while it is investigating the issue, based on

conversations with DOCCS, it has no reason to believe that those defendants were served. The

Attorney General’s Office also notes that DOCCS is unable to identify Defendant Esposito

because there are multiple officers with that name employed at Downstate and the amended

complaint contains no other identifying information.

       The docket reflects that both Esposito and Collins were served with a summons and the

complaint on November 23, 2020. (Doc. Nos. 24, 25.) The U.S. Marshals Process Receipt and

Return forms show that service was accepted on behalf of both defendants by “Linda

Kristoferson OA1.” Within thirty days of the date of this order, the Attorney General’s Office

shall provide the Court with an update on its efforts to determine whether Defendant Collins has

been served.

       As for Defendant Esposito, within thirty days of the date of this order, Plaintiff is directed

to file a letter with the Court providing additional detailed, descriptive information for Esposito

to assist the Attorney General’s Office in properly identifying this Defendant. Within thirty days

after Plaintiff provides this information, the Attorney General’s Office shall identify the

defendant whom Plaintiff seeks to sue here and the address where this defendant may be served.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff.




                                                  3
          Case 7:20-cv-01787-PMH Document 28 Filed 02/09/21 Page 4 of 5




       The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Lindemann, Finn, Malark, Mazzella, Roser, and Soltice, and deliver

to the U.S. Marshals Service all documents necessary to effect service on these defendants.

       The Court grants the Attorney General’s request for an extension of time to respond to the

amended complaint. (ECF No. 27.) Defendants Pietre, Lyons, Lindemann, Finn, Malark,

Mazzella, Roser, and Soltice shall respond to the amended complaint within thirty days of

service of the amended complaint on Lindemann, Finn, Malark, Mazzella, Roser, and Soltice.

       The Court directs Plaintiff, within thirty days, to file a letter with the Court with a more

detailed description for Esposito to assist the Attorney General’s Office in properly identifying

this Defendant.

       The Court further directs the Attorney General’s Office, within thirty days, to provide the

Court with an update on its efforts to determine whether Defendant Collins has been served.

       The Clerk is instructed to terminate ECF No. 27.

SO ORDERED.

 Dated:   February 9, 2021
          White Plains, New York

                                                            PHILIP M. HALPERN
                                                           United States District Judge




                                                 4
Case 7:20-cv-01787-PMH Document 28 Filed 02/09/21 Page 5 of 5




            DEFENDANTS AND SERVICE ADDRESSES


    Nurse Dave Lindemann
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Correction Officer Finn
    Green Haven Correction Facility
    594 Route 216
    Stormville, NY 12582-0010

    Sergeant Malark
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Sergeant Mazzella
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Sergeant W. Roser, Jr.
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Nurse Carrie Soltice
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010
